On October 17,2006, the defendant was sentenced as follows: Count I: Seventy (70) years in the Montana State Prison, with twenty (20) *76years suspended, for the offense of Deliberate Homicide by Accountability, a felony; Count II: Fifteen (15) years in the Montana State Prison for the offense of Aggravated Assault, a felony; and Count III: Fifteen (15) years in the Montana State Prison for the offense of Robbery, a felony. All Counts shall rim concurrently.
Done in open Court this 3rd day of May, 2007.
DATED this 22nd day of May, 2007.
On May 3, 2007, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Robert Kelleher. The state was represented by Mark Murphy.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that “the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive.” (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are sufficient to hold that the sentence imposed by the District Court is excessive due to the agreement between defense counsel and the state and in light of the Defendant’s substantial cooperation with the State.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be modified as follows: Count I: Sixty (60) years in the Montana State Prison, with twenty (20) years suspended; Counts II and III: Fifteen (15) years in the Montana State Prison on both counts, to run concurrently with each other and with Count I. The terms and conditions shall remain as imposed in the Judgment of October 17, 2006.
Chairperson, Hon. Randal I. Spaulding, Member, Hon. Katherine Irigoin and Member, Hon. Stewart Stadler.